DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and the accompanying arguments, filed 06/25/2021, with respect to the rejections of claims under 35 U.S.C. 102, regarding in each of the one or more contact group pairs, the conductive layer of an uppermost step in the ascending step contact region is lower in a stacking position than the conductive layer of a lowermost step in the paired descending step contact region, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang et al. (US 2020/0135749).
Applicant’s amendments and the accompanying remarks with respect to the rejections of claims 6 and 15 under 35 U.S.C. 112 have been fully considered but they are not persuasive.
The amendments to claims 6 and 15 remove one instance of the limitation requiring the ascending step group and the descending step group be arranged in a second direction orthogonal to the first direction, however, the last two lines of the respective claims retain this limitation. Therefore the claims remain unclear.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims, 2, 6-8, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 2, the claim requires a flat portion of a lowermost step of the descending step contact region is formed of an insulating layer of an uppermost step of the ascending step contact region. However this conflicts with claim 1, which requires the conductive layer of an uppermost step in the ascending step contact region to be lower in a stacking position than the conductive layer of a lowermost step in the descending step contact region. Claim 1 requires the ascending and descending step regions have different layers, while claim 2 requires they share layers. Therefore the structure of claim 2 is unclear. 
In reference to claims 6 and 15, the claims require the ascending step contact region and the descending step contact region to be arranged adjacent to each other in the second direction in the last two lines. However, this conflicts with the requirement of claims 1 and 10, from which claims 6 and 15 depend, respectively, that the ascending step contact region and the descending step contact region are arranged in the first direction away from the memory cell region. Therefore the orientation of the ascending and descending step contact regions is not clear in claims 6 and 15.

	Claims 7 and 8 are indefinite due to their dependence on indefinite claim 6.
	In further reference to claim 8, the claim also requires the ascending step contact region and the descending step contact region to be arranged adjacent to each other in the second direction in lines 2-3, and is itself unclear. Claim 8 depends from claim 6, which establishes it is the one or more steps of each terrace face that are in the second direction. Therefore it is further unclear to which steps claim 8 refers.
	For purposes of examination, claim 8 has been interpreted to mean each of the one or more steps in the second direction of each terrace face is composed of one layer of the unit layers. 
	In reference to claim 16, the claim includes the limitation “one or more steps in the second direction” in line 6. There is insufficient antecedent basis for this limitation in the claim. Claim 16 should apparently depend on claim 15.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2020/0135749).
In reference to claim 1, Hwang et al. (US 2020/0135749), hereafter “Hwang,” discloses a semiconductor memory device comprising a memory cell array region and a contact region, wherein
the semiconductor memory device further comprises conductive layers stacked at intervals and extending from the memory cell array region to the contact region, paragraphs 42-44 and 49-50, the contact region includes a staircase contact region, SUa1, SDa1, SUb1, SDb1, and GP2, and a staircase connection region, SUa2, SDa2, SUb2, SDb2, and GP1, Figures 6 and 8 and paragraphs 122 and 129,
the staircase contact region includes one or more contact group pairs, SA2 and SUa in Figure 6 for example, each pair consisting of a descending step contact region with steps descending in a first direction, x direction in Figure 6, away from the memory cell array region and an ascending step contact region with steps ascending in the first direction, the ascending step contact region being provided adjacent to the paired descending step contact region in the first direction,

the descending step contact region and the ascending step contact region include terrace faces, each terrace face being provided for each step and being connected with a different contact member, paragraph 88, and 
the staircase connection region includes conductive layers formed of layers same as conductive layers connected to the contact members of the ascending step contact region, Figures 7 and 8.
In reference to claim 3, Hwang discloses the one or more contact group pairs are two or more contact group pairs, and the two or more contact group pairs are arranged in the first direction away from the memory cell array region, Figure 4A.
In reference to claim 9, Hwang discloses the memory cell array region includes a pillar portion 142 extending in a stacking direction through the conductive layers stacked, a channel layer 140 provided on a lateral side of the pillar portion, and a multi-layer film 138 provided on the channel layer, paragraphs 70-72 and 77.
In reference to claim 10, Hwang discloses a semiconductor memory device, with reference to Figure 6A, comprising a memory cell array region A1 including first to fourth conductive layers, see annotated Figure 6A below, and a contact part A2 including the first to fourth conductive layers, paragraphs 41-44 and 49-50, wherein
The contact part includes a descending step group, SDa1, including the first and second conductive layers, an ascending step group SUa1 including the third and fourth conductive 
The descending step group is formed of steps descending from the second conductive layer as uppermost step, in a first direction away from the memory cell array region,
The ascending step group is formed of steps ascending from the third conductive layer as a lowermost step, in the first direction away from the memory cell array region,
The descending step group and the ascending step group include terrace faces, each terrace face being provided for each step and being connected with a different contact member,
The second conductive layer is arranged above the first conductive layer,
The third conductive layer is arranged above the second conductive layer,
The fourth conductive layer is arranged above the third conductive layer,
The third conductive layer of the ascending step group is connected to the third conductive layer of the connection part, and
The fourth conductive layer of the ascending step group is connected to the fourth conductive layer of the connection part, Figures 6 and 8 and paragraphs 122 and 129.
In reference to claim 12, Hwang discloses the contact part includes two or more step group pairs that are arranged in the first direction away from the memory cell array region, each of the step group pairs consisting of the descending step group and the ascending step group being arranged adjacent to the descending step group in the first direction, Figure 6A.
[AltContent: textbox (Figure 6A of Hwang with the first through fourth conductive layers 158 labeled 1-4 respectively.)]
In reference to claim 17, Hwang discloses the memory cell array region includes a pillar portion 142 extending in a stacking direction through the conductive layers stacked, a channel layer 140 provided on a lateral side of the pillar portion, and a multi-layer film 138 provided on the channel layer, paragraphs 70-72 and 77.
In reference to claim 18, Hwang discloses a manufacturing method of a semiconductor memory device comprising 
forming a stacked body by stacking unit layers each formed of a set of a first layer 410 and a second layer 420, Figure 27A, 

processing the stacked body in a second region, which is adjacent to the first region in a direction intersecting with the first direction and a stacking direction of the unit layers, such that the first region is lower than the second region by a height of an “n”-number of layers of the unit layers, Figure 27E.
In reference to claim 19, Hwang discloses the one or more contact group pairs are two or more contact group pairs, and in processing the stacked body, the stacked body is processed such that positions of uppermost steps of each of the two or more contact group pairs become sequentially lower by a height H2 of an “n”-number of layers of the unit layers in the first direction away from the memory cell array formation region, Figures 4 and 6.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-8, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2020/0135749).
In reference to claim 2, Hwang discloses the ascending step contact region is arranged on a side away from the memory cell array region in the first direction with respect to the descending step contact region, Figure 6,
 and the conductive layers from a lowermost step of the staircase connection region to the uppermost step of the ascending step contact region are continuous from the memory cell array region to an arrangement position of a flat portion of the ascending step contact region, Figures 8A-8C.
In reference to claim 6, Hwang discloses the ascending step contact region and the descending step contact region include, for each terrace face, one or more steps descending and/or ascending in a second direction orthogonal to the first direction, and the staircase connection region is arranged adjacent to the ascending step contact region and the descending step contact region in the second direction, Figures 6-8.
[AltContent: textbox (Figure 6A of Hwang annotated to show the N-1 steps in the second direction (y-direction). N = H2 = 4 in the Figure, N-1 = 3 steps.)]In reference to claim 7, Hwang discloses each step of the descending step contact region and the ascending step contact region in the first direction is composed of an N-number of unit layers, H2 in Figure 6, (N is an integer of 2 or more) and a number of the one or more steps in the second direction are N-1.

In reference to claim 8, Hwang discloses each of the one or more steps in the second direction of each terrace face is composed of one layer of the unit layers, H1 in Figure 6, see also H1 in Figure 4B.  

and the third and fourth conductive layers from a lowermost step of the connection part to the uppermost step of the ascending step group are continuous from the memory cell array region to arrangement positions of flat portions of the ascending step group, Figures 8A-8C.
In reference to claim 15, Hwang discloses the ascending step contact region and the descending step contact region include, for each terrace face, one or more steps descending and/or ascending in a second direction orthogonal to the first direction, and the connection part is arranged adjacent to the ascending step contact region and the descending step contact region in the second direction, Figures 6-8.
In reference to claim 16, Hwang discloses each of the descending step group and the ascending step group in the first direction is composed of an N-number of unit layers, H2 in Figure 6, (N is an integer of 2 or more), each of the unit layers including a set of one conductive layer and one insulating layer, and a number of the one or more steps in the second direction are N-1, see the annotated Figure above.

Claims 4, 5, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2020/0135749) in view of Tanzawa (US 2017/0294383).
In reference to claims 4 and 13, Hwang does not disclose each step of the descending step contact region/group and the ascending step contact region/group is composed of a unit layer including a set of one conductive layer and one insulating layer.

In reference to claims 5 and 14, Hwang discloses at a position in the staircase connection region/part corresponding to the ascending step contact region/group, another ascending step group having a shape same as that of the ascending step contact region/group is formed on the unit layers higher than the ascending step contact region/group by a height corresponding to a number of steps of the ascending step contact region/group, Figure 6A.
In reference to claim 20, Hwang does not disclose each step of the descending step group and the ascending step group is composed of one layer of the unit layers.
Tanzawa discloses a method of making a memory device including teaching each step of the descending step group and the ascending step group is composed of one layer of the unit layers 104/108 in Figure 3A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for each step of the descending step group and the ascending step group to be composed of one layer of the unit layers. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable .
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897